Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 1 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 2 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 3 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 4 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 5 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 6 of 7
Case 21-40441   Doc 36   Filed 04/16/21 Entered 04/16/21 14:00:13   Desc Main
                           Document     Page 7 of 7
